
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


        THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS NOTE
MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED
TRANSACTION DOES NOT REQUIRE REGISTRATION OR QUALIFICATION UNDER FEDERAL OR
STATE SECURITIES LAWS, OR UNLESS THE PROPOSED TRANSACTION IS REGISTERED OR
QUALIFIED AS REQUIRED.

        THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE, IN THE
MANNER AND TO THE EXTENT SET FORTH IN THAT INTERCREDITOR AGREEMENT DATED AS OF
AUGUST 15, 2002 (AS AMENDED BY AND THROUGH THE DATE HEREOF AND AS FURTHER
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
"INTERCREDITOR AGREEMENT") BY AND AMONG KAYNE ANDERSON CAPITAL ADVISORS, L.P.,
FORTUNE TWENTY-FIFTH, INC., FAO, INC., FAO SCHWARZ, INC. ZB COMPANY, INC., AND
WELLS FARGO RETAIL FINANCE, LLC, AS AGENT (THE "SENIOR LENDER"), TO ALL
INDEBTEDNESS OWED BY THE MAKER OF THIS NOTE TO THE SENIOR LENDER, AND THE HOLDER
OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.

FAO, INC.
FAO SCHWARZ, INC.
ZB COMPANY, INC.

AMENDED AND RESTATED
EQUIPMENT NOTE

$11,142,857 King of Prussia, Pennsylvania Note No. LC-023A November 21, 2002

        FOR VALUE RECEIVED, the undersigned, FAO, Inc., a Delaware corporation
("Parent"), FAO Schwarz, Inc. ("Schwarz"), a Delaware corporation and ZB
Company, Inc., a Delaware corporation ("ZB", and, together with Parent and
Schwarz, the "Co-Borrowers"), jointly and severally promise to pay to KAYNE
ANDERSON CAPITAL ADVISORS, L.P., as agent for the parties listed on Exhibit A,
or registered assigns, the unpaid principal sum of ELEVEN MILLION ONE HUNDRED
FORTY-TWO THOUSAND EIGHT HUNDRED FIFTY-SEVEN DOLLARS plus any accrued and unpaid
interest thereon as provided for herein upon demand made after (i) November 21,
2002 with respect to $5 million in aggregate principal amount hereof (the date
of such demand, the "Initial Maturity Date") and (ii) December 1, 2003 with
respect to the then unpaid principal amount hereof (the date of such demand, the
"Final Maturity Date"). Payments are to be made to the address of the registered
holder of this Note as set forth on the records of the Co-Borrowers. The
Co-Borrowers jointly and severally promise to pay interest on the principal
amount of this Note at a rate equal to (A) (i) 15% per annum for the number of
days between August 15, 2002 and November 8, 2002 and (ii) the prime rate
charged by Wells Fargo Bank, N.A. plus 3% per annum from November 8, 2002
through the earlier of the payment of the full principal amount of the Note and
December 1, 2003 and (B) 22% per annum from December 1, 2003 through the date of
payment of the full principal amount of the Note. Interest on the Note will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid on the Note, from August 15, 2002. Each of the
Co-Borrowers agrees (to the extent it may lawfully do so) that it will not at
any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury law or other law
that would prohibit or forgive the Co-Borrowers from paying all or a portion of
the principal of or interest on this Note as contemplated in this Note, wherever
enacted, now or at any time later in force, or that may materially affect the
covenants or the performance of this Note in any manner inconsistent with its
provisions. Each of the Co-Borrowers expressly waives all benefit or advantage
of any such law, and will not hinder, delay or impede the execution of any power
granted to the Holder

--------------------------------------------------------------------------------


(as defined below), but will suffer and permit the execution of every such power
as though no such law had been enacted. If a court of competent jurisdiction
prescribes that the Co-Borrowers may not waive their rights to take the benefit
or advantage of any stay or extension law or any usury law or other law in
accordance with the prior sentence, then the obligation to pay interest on the
Note shall be reduced to the maximum legal limit under applicable law governing
the interest payable in connection with the Note, and any amount of interest
paid by the Co-Borrowers that is deemed illegal shall be deemed to have been a
prepayment of principal (without penalty or premium) on the Note.

        This Note amends and restates that certain Equipment Note No. LC-023
between Co-Borrowers and Kayne Anderson Capital Advisors, L.P. dated as of
October 8, 2002, in the same aggregate principal amount as this Note.

        Interest will be computed on the basis of a 360-day year consisting of
twelve 30-day months and compounded semi-annually. Interest shall be paid to the
holder of record of this Note on the Co-Borrowers' records (the "Holder") at the
close of business on the Initial Maturity Date and thereafter on the 15th day of
each month so long as any portion of the principal amount hereof is outstanding.
The Co-Borrowers shall pay principal of and interest on this Note in such coin
or currency of the United States of America as at the time of payment shall be
legal tender. The Co-Borrowers may, however, pay principal of this Note by wire
transfer of federal funds, or interest on this Note by its check payable in such
legal tender.

        If any of the Co-Borrowers shall (i) fail to pay principal or interest
when due, (ii) fail generally to pay its debts as they mature, (iii) have any
complaint, application, or petition filed by or against it initiating any matter
in which the Co-Borrowers are or may be granted any relief from its debts
pursuant to Title 11, U.S.C., as amended from time to time, or any other
insolvency statute or procedure (a "Bankruptcy Event"), (iv) fail to comply with
any other provision of this Note which failure shall continue for five days
after written notice thereof from the Holder or (v) there exists and is
continuing a Default or Event of Default as each is defined pursuant to that
certain Loan and Security Agreement, dated as of April 30, 2002 (as amended, the
"Loan and Security Agreement"), by and among the Borrowers, Wells Fargo Retail
Finance, LLC, as Agent and the lenders thereunder (each, an "Event of Default"),
the aggregate outstanding amount of this Note, including any accrued and unpaid
interest, shall be immediately due and payable upon notice from the Holder with
respect to an Event of Default under subclause (i) or (v) above, and without
notice otherwise, and in addition thereto, and not in substitution therefor, the
Holder shall be entitled to exercise any one or more of the rights and remedies
provided by law. Failure to exercise any right or remedy under this Note or
available under applicable law shall not constitute a waiver of such option or
such other remedies or of the right to exercise any of the same in the event of
any subsequent Event of Default. The Co-Borrowers and all makers, sureties,
guarantors, endorsers and other persons assuming obligations pursuant to this
Note hereby waive presentment, protest, demand, notice of dishonor and all other
notices and all defenses and pleas on the grounds of any extension or extension
of the time of payments or the due dates hereof, in whole or in part, before or
after maturity, with or without notice. No renewal or extension of this Note, no
release of any obligor and no delay in enforcement of this Note or in exercising
any right or power hereunder shall affect the liability of any obligor
hereunder.

        1. Security.

        This instrument and the rights and obligations evidenced hereby are
secured pursuant to that certain Security Agreement of even date herewith
granting a first priority security interest in the "Collateral" as that term is
defined in such Security Agreement.

        2. Mandatory Prepayment.

        2.1 Prepayment Triggered by Securities Offering. In the event that the
Parent shall receive net cash proceeds from the closing of a sale of its equity
securities or debt securities, other than in connection with a merger,
consolidation or acquisition of assets (the "Securities Offering Proceeds"), the
Parent shall, to the extent permitted under the Loan and Security Agreement,
prepay, an

2

--------------------------------------------------------------------------------

aggregate principal amount of the Note and a like note issued to Fortune
Twenty-Fifth, Inc. (together, the "Notes") which, after addition of any accrued
and unpaid interest thereon to the date of prepayment, is equal to the amount of
the Securities Offering Proceeds. Such prepayment shall be made not more than 30
calendar days after receipt of such net proceeds pro rata among the Notes.

        2.2 Notice to Holder. If any event occurs that requires the Parent to
prepay all or a portion of this Note, the Parent shall send notice of such event
to the Holder not less than 10 calendar days prior to the date such prepayment
is required at such Holder's address of record by first class mail, postage
prepaid. Such notice will identify the event, the aggregate principal amount of
this Note to be prepaid, the prepayment date, the paragraph of this Note under
which the prepayment is to be made and that, provided the prepayment amount is
paid, the aggregate principal amount of this Note to be prepaid shall cease to
accrue interest from and after the prepayment date.

        2.3 Prepayment on Change of Control. No more than 30 calendar days
following a Change of Control, the Parent or the successor entity to the
majority of the Parent's assets shall prepay the entire principal amount
outstanding under this Note. As used herein, (x) the term "Change of Control"
means the occurrence of any of the following: (i) the adoption of a plan
relating to the liquidation or dissolution of the Parent, (ii) any person or
group (as such term is used in Section 13(d)(3) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act (or
any successor rules)), directly or indirectly, of more than 50% of the total
voting stock of Parent or the Company, or (iii) the first day on which a
majority of the members of the board of Directors of the Parent are not
Continuing Directors and (y) the term "Continuing Director" means, as of any
date of determination, any member of the board of directors of the Parent who
(i) was a member of such board of directors on the date of this Note or (ii) was
nominated for election or elected to such board of directors with the
affirmative vote of a majority of the Continuing Directors who were members of
such board at the time of such nomination or election.

        2.4 Effect of Notice. Once notice of prepayment is mailed, that portion
of the principal amount of this Note to be prepaid shall become due and payable
on the prepayment date and, provided the prepayment amount is paid, the
aggregate principal amount of this Note to be prepaid shall cease to accrue
interest from and after the prepayment date.

        2.5 Application of Prepayment. Any prepayment of this Note shall be
applied first to pay any accrued and unpaid interest on this Note to the date of
prepayment and thereafter to the remaining principal balance of this Note.

        3. Transfer; Registration; Replacement.

        Upon surrender of this Note for registration of transfer or assignment,
duly endorsed, or accompanied by a written instrument of transfer or assignment
duly executed, by the registered Holder hereof or such Holder's attorney duly
authorized in writing, a new Note for a like principal amount shall be issued
to, and, at the option of the Holder, registered in the name of, the transferee
or assignee. The Co-Borrowers may deem and treat the person in whose name this
Note is registered as the Holder and owner hereof for the purpose of receiving
payments and for all other purposes whatsoever, and the Co-Borrowers shall not
be affected by any notice to the contrary.

        4. Miscellaneous

        4.1 Organization and Authority. Each of the Co-Borrowers is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and has all necessary power to enter into
and perform this Note.

        4.2 Authorization. The execution and delivery of this Note, and the
performance of the terms hereof, has been duly authorized by all necessary
corporate action on the part of the

3

--------------------------------------------------------------------------------




Co-Borrowers, will not conflict with or result in a breach of the articles of
incorporation or bylaws of the Co-Borrowers. This Note constitutes a valid and
binding obligation of the Co-Borrowers, enforceable against the Co-Borrowers in
accordance with its terms except as limited by bankruptcy and insolvency laws
and other laws affecting the rights of creditors generally.

        4.3 Notices. All notices to be given under this Note shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested, and by
fax and telephone, addressed to the parties at the addresses shown below, or at
any other address designated in writing by one party to the other party. All
notices shall be deemed to have been given upon delivery in the case of notices
personally delivered, or at the expiration of one business day following
delivery to the private delivery service, or two business days following the
deposit thereof in the United States mail, with postage prepaid or on the first
business day of receipt in the case of notices sent by fax.

        If to Holder: At its address set forth on the records of the
Co-Borrowers which, until changed as set forth herein shall be:

Kayne Anderson Capital Advisors, L.P.
1800 Avenue of the Stars, Second Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.
Fax: 310-284-6444

        If to Co-Borrowers to:

c/o FAO, Inc.
2520 Renaissance Blvd.
King of Prussia, PA 19406
Attention: Legal
Tel: (610) 278-7800
Fax: (610) 278-7804

with required copy to (which, in and of itself, shall not constitute notice):

Fulbright & Jaworski
865 South Figueroa Street, 25th Floor
Los Angeles, CA 90017
Attention: Victor Hsu, Esq.
Tel: (213) 892-9200
Fax: (213) 680-4518

        4.4 Amendment; Successors and Assigns. This Note may not be modified or
amended, nor may any rights hereunder be waived, except in a writing signed by
the party against whom enforcement of the modification, amendment or waiver is
sought and the Senior Lender. This Note shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
The Co-Borrowers' obligations under this Note may be assigned or transferred by
the Co-Borrowers without the prior written consent of the registered Holder
hereof or thereof.

        4.5 Governing Law. This Note shall be governed by, and shall be
construed and enforced in accordance with the internal laws of the State of New
York, without regard to conflicts of laws principles.

[Remainder of Page Intentionally Left Blank]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this Equipment Note to be
duly executed on its behalf as of the date first hereinabove set forth.

    FAO, INC.
 
 
 
 
By:
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President and Chief Financial Officer
 
 
FAO SCHWARZ, INC.
 
 
 
 
By:
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President and Chief Financial Officer
 
 
ZB COMPANY, INC.
 
 
 
 
By:
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President and Chief Financial Officer            

AGREED AND CONSENTED TO:    
KAYNE ANDERSON CAPITAL ADVISORS, L.P.
 
 
By:
/s/  KAYNE ANDERSON INVESTMENT MANAGEMENT, INC.      

--------------------------------------------------------------------------------

Its General Partner
 
                 
By:
/s/  DAVID SHLADOVSKY      

--------------------------------------------------------------------------------

Name: David Shladovsky
Title: General Counsel and Secretary
 
 

5

--------------------------------------------------------------------------------

Exhibit A

Name of Party

--------------------------------------------------------------------------------

Arbco Associates, L.P. Richard A. Kayne & Suzanne L. Kayne, Trustees Kayne
Anderson Capital Income Partners (Q.P.), L.P. Kayne Anderson Diversified Capital
Partners, L.P. Kayne Anderson Capital Income Partners, L.P. Kayne Anderson
Non-Traditional Kayne Anderson Capital Partners, L.P.  

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

